   Case 1:19-cr-00052-JRH-BKE Document 126 Filed 09/15/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


 UNITED STATES OF AMERICA                             CR1I9-052


           V.




 DIANE FREEMAN

                         JOINT STIPULATED ORDER FOR
                      VOLUNTARY PRE-JUDGMENT PAYMENT

      The parties, the United States of America, and the Defendant Diane Freeman

(hereinafter, the "Defendant"), agree and stipulate as follows:

      1.         On June 17, 2019, pursuant to a written plea agreement, the Defendant

pled guilty to count-one of an Information, wherein she was charged with violating 18

U.S.C. § 1349. See Dkt. No. 50.

      2.         The plea agreement contained an acknowledgment that restitution

ordered by the Court shall include restitution for the full loss caused by the

Defendant's criminal conduct, which is expected to total $59,000.00

      3.        In an effort to demonstrate her acceptance of responsibility and her good

faith desire to satisfy her expected order of restitution, the Defendant has made a

voluntarily prejudgment payment in the amount of $50,000.00 to the Clerk of Court.

      4.        Presently, the Defendant has a balance of $9,000.00, but would like to

remit an additional $2,500.00 towards the partial satisfaction of the restitution.
  Case 1:19-cr-00052-JRH-BKE Document 126 Filed 09/15/20 Page 2 of 2




       5.        The Parties hereby agree that upon entry of judgment in the above-

styled criminal case, all prejudgment payments received from and on behalf of the

Defendant shall immediately be applied towards the balance of the Defendant's order

of restitution.


      6.         The Clerk of Court is hereby directed to accept the Defendant's

prejudgment payments, and upon entry of judgment, the Clerk of Court shall apply

said payments to the balance of the Defendant's order to restitution.

      IT IS SO ORDERED

      Dated, entered, and made effective this day of September




                                                            ANDAL HALL
                                              STATESWSTRICT COURT
                                        SOUTHERN DISTOICT OF GEORGIA
For Plaintiff:

      Dated ! OiUiSUi.20
                                            ner-A. Cunningham
                                         assistant United States Attorney
                                        New York State Bar Number 5269477
                                        P.O. Box 8970 Savannah, GA 31214
                                        Xavier.C"p m p gh a m@usdoi.gov

For Defendant:


      Dated:
                                        Robert 0. Switzer
                                        Law Offices of Robert 0. Switzer
                                        111 Soledad Suite 1200
                                        San Antonio, TX 78205
                                        bobswitzerlaw@vahoo.com
